[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Judge Ryan adjudged that the plaintiff recover of the defendant Ninety-Five Thousand ($95,000) Dollars as a result of an arrearage in alimony (Judgment dated April 20, 1992).
This court finds that decree to be a Family Support Judgment, defined by 52-350(a) 7 Connecticut General Statutes, to include a judgment, order or decree for payment of a legal obligation for support.
The court entertained a further hearing on the plaintiff's Motion/Request for a Property Execution and both parties filed briefs.
Under 52-350(f), Connecticut General Statutes, a money judgment may be enforced against any property of the judgment debtor.
Section 52-350a(13), Connecticut General Statutes defines a money judgment as a Judgment, Order or Decree of the court calling in whole or in part for the payment of a sum of money, other than a Family Support Judgment.
Section 52-350a(7) Connecticut General Statutes defines a Family Support Judgment as a Judgment, Order or Decree of the Superior Court for payment of a legal obligation for support or alimony to a spouse. . . CT Page 7771
The plaintiff's request for a property execution is denied.
COPPETO, J.